ORI[' INAL
              lJntbt @nftr! $rtatts @ourt                    of     frDers[ @Isims
                                           No. 17-1026 C
                                      (Filed: August 7 ,2017)
                                    NOT FORPUBLICATION

                                                  )
  ETISHA HAMILTON.                                )
                                                  )      Pro   Se; Sua SponteDismissal; Lack of
                     Pro Se Plaintiff,            )      Subject Matter of Jurisdiction; Claims
                                                  )      Against State Officials and Asencies
                                                  )
                                                  )                                  FILED
  THE UNITED STATES,                              )
                                                  )                                AU6   - 7 2017
                                                  )
                          Defendant.                                              U.S. COURT OF
                                                  )
                                                                                 FEDERAL CLAIMS
                                                  )

                                    ORDER OF DISMISSAL

        The complaint in this case was filed by plaintiff Etisha
                                                                 Hamilton proceedingpro
 se on July   28,2017. Ms. Hamilton alleges that in2013,she resigned from
                                                                          herjob at the
 city of Houston Public Library after her co-workers        .,got
                                                                    together and started cailing

 [her] a lesbian" and "announced [she] was a lesbian to the whore city.,,
                                                                          compr. at             l.
subsequently, Ms. Ham ton alreges that the "govemment
                                                      ordered this technology that

transmitted people's voices to me."      Id. rn 2014,, Ms. Hamilton       states that she was

arrested during that time "porice officers . . . said
                                                      that everybody [had] seen my life

history, could hear my private thoughts, see my visions,
                                                         and hear what I say verbally at a

whisper or out loud'"    Id.   Ms. Hamilton alreges that at the time she was arrested,
                                                                                       she was
pregnant.   Id.   After "heavy vaginal bleeding," the government .,made
                                                                        prison medical
professionals tell me I'm not pregnant,"
                                         but that in fact she was pregnant for the entirety

of her three-year prison sentence.     Id.   Ms. Hamilton requests relie f in the form of a
                                                                                            court
  order for an emergency C-section, for the government to remove the technology that

 transmits other people's thoughts to her, and for compensation for her pain and suffering.

           For the reasons explained below, the court has determined that jurisdiction is

 lacking over all of plaintiffs claims. Accordingly, under Rule l2(h)(3) of the Rules of the

 United States Court of Federal Claims (,,RCFC'), the action is DISMISSED.

           I.     STANDARD OF REVIEW
           The jurisdiction of this court is set forth in the Tucker Act, which grants the
                                                                                           court

 .iurisdiction to hear claims against the united states founded upon,,any Act of congress

 or any regulation ofan executive department . . . or for liquidated or
                                                                        unliquidated
 damages in cases not sounding in       tort."   2g   u.s.c. g la91(a)(1). However,       because the

 Tucker Act "does not create any substantive right enforceable
                                                               against the United States

 for money damages,"      a   plaintiff must also rely on a relevant money-mandating
                                                                                     federal
 statute, regulation, or provision of the Constitution in
                                                          order to establish jurisdiction.

 United States v. Testan, 424 U .5. 392,39g (1976).

           "courts have an independent obligation to determine
                                                               whether subject-matter
jurisdiction exists . . ." Hertz Corp. v.
                   '                      Friend,s59 u.s.         77   , 94   (2010). If the court
lacks jurisdiction, it cannot proceed with
                                           the action and must dismiss the case. Arbaugh

 v' Y&H corp.,546 u.s. 500, 514 (2006). Even if neither
                                                           party chalrenges subject-matter
jurisdiction, the court must evaluate the existence
                                                    ofsubject matter jurisdiction for itself.
Id' at 506. Rule of the court of Federar claims l2(h)(3) provides: .,If
                                                                        the court
determines at any time that it lacks subject-matter jurisdiction,
                                                                  the court must dismiss the
action."
        In determining whether subject matter jurisdiction exists, the court will take

 factual allegations in the complaint as true and   will   construe them in the light most

 favorable to the plaintiff. Estes Express Lines v. (Jnited States,739 F.3d 689, 692 (Fed.

 Cir. 2014). In addition, the pleadings of pro se plaintiffs will be held ..,to less stringent

 standards than formal pleadings drafted by lawyers."' Johnson v. United States, 4l          I   F.

App'x    303, 305 (Fed. Cir. 2010) (quoting Haines v. Kerner,404 U.S. 5t9,520 (t972)).

However, the court's leniency    will not relieve   the burden on apro se plaintiff to meet

jurisdictional requirements. Minehanv. United States, 75 Fed. C\.249,253 (2007).

        I      DISCUSSION

        In order to avoid dismissal, the plaintiff must still demonstrate that her claims fall

within the court's jurisdiction and that substantive law creates      a   right to money damages.

Fisher v. United states,4O2 F.3d 1167,1172 (Fed. cir. 2005). As discussed below, this

court finds that none   ofplaintiffs claims fall within    that jurisdictional grant.

       The court of Federal claims only has jurisdiction to hear claims against the

United States. United states v. sherwood,3 l2 u.s. 5g4, 5gg (1941) (explaining that the

court's'Jurisdiction is confined to the rendition of money judgments in suits brought for

that reliefagainst the United States, . . . and if the relief is against others than the
                                                                                         United

states the suit as to them must be ignored as beyond the jurisdiction of the court.,').
                                                                                        As
this court explained in Anderson v. {Inited states, the court ofFederal claims lacks

'Jurisdiction over any claims alleged against states, localities, state and local government

entities, or state and local government officials and employees; jurisdiction only
                                                                                   extends

to suits against rhe united States itself." I l7 Fed. cl. 330, 331 (2014). Therefore.
                                                                                      this
court lacks jurisdiction over all claims against parties other than the United States and all

claims against those parties must be dismissed. In this case, though not entirely clear,

plaintiff appears to be bringing her claims against the city of Houston Public Library and

state law enforcement officials, not the federal government. Accordingly, the court lacks

jurisdiction over Ms. Hamilton's claims against these actors.

       Even if Ms. Hamilton intended to name federal law enforcement as the defendant

in this action, she still has not identified a money-mandating statute as a source ofthis

court's subject-matter jurisdiction. The only federal statute Ms. Hamilton cites is tne

Federal Privacy Act   of 1974,5 u.s.c. g 552a. However, this court     does not have

jurisdiction over violations ofthe Privacy Act, which "'expressly vests jurisdiction for

such claims in the United states District   courts."' Addington v. united   states, 94 Fed.

cl.7'79,'t84 (2010) (quotingparkerv. United states,77 Fed.cl.27g,2gl-92(2007)

aff'd,280 Fed. Appx.957 (Fed. Cir.2008) (unpublished);5 U.S.C. g 552a(g)(t)).

       III.   CONCLUSION
       For all of the above-stated reasons, plaintiff s complaint is DISMISSED in

accordance with RCFC l2(hX3) for lack       ofjurisdiction. The clerk is directed to enter
judgment accordingly.   I




   IT IS SO ORDERED.


                                                                            B. FIRESTO
                                                                                Senior Judge




' Ms. Hamilton's motion to proceed in.forma pauperis, Docket No. 4, is DENIED AS Moor.